DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-12, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 10 Kim would send information back to the vehicles if a problem is detected (see at least Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”; and ¶0077-79 and ¶0103).  Thus the information would be sent to a vehicle only if there is a detected problem. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-12, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discuses that a server receives “sensor data from a first vehicle”.  However the claim then states “causing the first vehicle to perform a first action, wherein causing the first vehicle to perform the first action includes transmitting a first message based on the aggregated sensor data to the first vehicle”, which would mean the vehicle is transmitting a message to itself.  Furthermore it is unclear what “causing” is referring too.  In other words it is unclear what is “causing the first vehicle to perform a first action”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) in view of US 2016/0017989 (Shigenage et al.).
The Examiner notes there appears to be a typo in Fig 1 of Kim where the vehicle is labeled as 100 but should be 1 as can be seen in figure 2 and in the specification. 
With respect to claims 1, 17, and 19
Kim teaches: A method/server/computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations comprising (see at least Abstract):
a processor (see at least Fig 1-3, and 5; #300, #320, and #322; and ¶0073); and
a memory storing instructions executable by the processor to perform operations comprising (see at least Fig 1-3, and 5; #300, #320, and #323; and ¶0072):
receiving, at a server (see at least Fig 1 and 2; #300, #310, and #320; and ¶0038-41; Discussing the use of a server.), first sensor data from a first vehicle (see at least Fig 1-3; #1, #100, #200, #201, “First Vehicle Terminal”; and “Information Collection”; and ¶0033 and ¶0040-45; Discussing that sensor data is transmitted to the server for analysis.);
receiving, at the server (see at least Fig 1 and 2; #300, #310, and #320; and ¶0038-41; Discussing the use of a server.), second sensor data from a second vehicle (see at least Fig 1-3; #1, #100, #200, #201, Discussing that sensor data is transmitted to the server for analysis from multiple vehicles.), 
wherein the second sensor data includes condition data indicating a road condition, engine data indicating an engine problem, booking data indicating an intended route, or a combination thereof (see at least Fig 1, 3, and 6; #220, S14, and “Engine Stall”; and ¶0028, ¶0044-45, and ¶0050; Discussing detecting issues with the engine. The Examiner further notes that the elected invention is engine data indicating an engine problem.);
aggregating, at the server, a plurality of sensor readings to generate aggregated sensor data (see at least Fig 1, 2, and 5; #300; and ¶0072-76 and ¶0093; Discussing collecting data from multiple vehicles.), 
wherein the plurality of sensor readings includes the first sensor data and the second sensor data (see at least Fig 1, 2, and 5; #300; and ¶0072-76 and ¶0093; Discussing collecting data from multiple vehicles.); and
causing the first vehicle to perform a first action (see at least Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”; and ¶0077-79, ¶0091, and ¶0103; Discussing transmitting information back to the vehicles so they can be controlled to prevent the problem.),
wherein causing the first vehicle to perform the first action includes transmitting a first message based on the aggregated sensor data to the first vehicle (see at least Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”; and ¶0077-79 and ¶0103; Discussing transmitting information back to the vehicles to prevent the problem.  Also see 112 above.);
As best understood Kim does not specifically teach
the first action comprising avoiding the road condition, displaying an indicator corresponding to the engine problem, displaying a booked route, or a combination thereof.
However displaying an indicator corresponding to the engine problem would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed, because doing so would inform the user that there is a potential problem so that they can properly respond to the situation.  Specifically Shigenaga teaches:
the first action comprising avoiding the road condition, displaying an indicator corresponding to the engine problem, displaying a booked route, or a combination thereof (see at least Fig 4; S26; and ¶0078; Discussing warning a driver that engine stall-avoidance control is implemented.  The Examiner notes the “displaying an indicator corresponding to the engine problem” corresponds to the elected invention
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim by having the first action comprise an indicator corresponding to the engine problem as taught by Shigenaga because doing so would inform the user of how the vehicle is operating.  Thus making the system more user friendly.
With respect to claim 7
Kim teaches: 
Wherein the first sensor data includes a temperature reading, a vibration reading, a fluid viscosity reading, a fuel efficiency reading, a tire pressure reading, or a combination thereof (see at least Fig 3; #201; and ¶0044-45; Discussing looking at engine operations.). 
With respect to claim 8
Kim teaches: 
Further comprising generating a predictive model at the server based on the aggregated sensor data (see at least Fig 1, 2, and 5; #300; and ¶0072-76 and ¶0093-94; Discussing collecting data from multiple vehicles and using an AI to predict failures.).
With respect to claim 10 
Kim discloses:
Wherein the first message is generated responsive to the predictive model predicting, based on first particular data included in the first sensor data that the engine problem will occur at the first vehicle within a particular period of time (See at least Fig 1 and 6; S11-Discussing transmitting the current data and that the data is transmitted and analyzed in real time. Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) and US 2016/0017989 (Shigenage et al.) as applied to claim 8 above, and further in view of US 2016/0335548 (Goh et al.).
With respect to claim 9
Although Kim teaches the use of AI to analyze data from a vehicle and use that data to determine potential issues in a vehicle (see at least Kim ¶0072). The combination of Kim and Shigenage does not go into detail about the AI system used and therefore does not specifically teach: wherein generating the predictive model comprises:
determining a fitness value for each of a plurality of data structures based on the second sensor data;
selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures; and
performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate the predictive model.
However Goh teaches: wherein generating the predictive model
determining a fitness value for each of a plurality of data structures based on the second sensor data (see at least Fig 3; #59 and #94; and ¶0098 and ¶0129);
selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures (see at least Fig 3 and 20; #96; and ¶0119 and ¶0130; Discussing selecting the data with the best fit, and choosing the best “chromosomes”.); and
performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate the predictive model (see at least Fig 3, 27, and 28; #92; and ¶0128; Discussing using crossover and mutation algorithms.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim and Shigenage by using the AI taught by Gho in Kim, specifically by having Kim include the predictive model comprises: determining a fitness value for each of a plurality of data structures based on the second sensor data; selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures; and performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate the predictive model, taught by Goh because doing so would allow the system to better determine a fault in the system (see at least Goh Abstract).  Thus reducing the likelihood of problems with the vehicle.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) and US 2016/0017989 (Shigenage et al.) as applied to claim 8 above, and further in view of US 2015/0348335 (Ramanujam)
With respect to claim 11
Kim teaches:
The first vehicle responsive to the predictive model indicating that the first sensor data includes the first particular data corresponding to the engine problem occurring within the particular period of time (see at least Fig 1 and 6; s11-12; ¶0089-92 and ¶0096-97; Discussing transmitting the current data and that the data is transmitted and analyzed in real time.) .
The combination of Kim and Shigenage does not specifically teach:
scheduling a maintenance appointment corresponding to an issue of the first vehicle 
However Ramanujam teaches:
scheduling a maintenance appointment corresponding to an issue of the first vehicle (see at least Fig 1; #120; and ¶0015-16 and ¶0026; Discussing automatically scheduling maintenance if needed.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim and Shigenage by scheduling a maintenance appointment corresponding to an issue with the first vehicle as taught by Ramanujam because doing so would allow the vehicle 
With respect to claim 12
The combination of Kim and Shigenage does not specifically teach:
Wherein the maintenance appointment is scheduled by transmitting an appointment request to a server associated with a maintenance location, wherein the appointment request includes data identifying the first vehicle.
However Ramanujam teaches:
Wherein the maintenance appointment is scheduled by transmitting an appointment request to a server associated with a maintenance location, wherein the appointment request includes data identifying the first vehicle (see at least Fig 1; #110-130; and ¶0021 and ¶0026-29; Discussing automatically scheduling an appointment.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim and Shigenage by having the maintenance appointment scheduled by transmitting an appointment request to a server associated with a maintenance location, wherein the appointment request includes data identifying the first vehicle as taught by Ramanujam because doing so would allow the vehicle schedule maintenance when needed (see at least Ramanujam Abstract).  Thus making the system more user friendly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN

Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665